Citation Nr: 0638972	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  03-22 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance under 
the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The veteran served on active duty from October 1945 to 
February 1947 and from November 1953 to July 1972.  The 
veteran died in December 2002.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  The RO, in pertinent part, 
denied the claim for service connection for the cause of the 
veteran's death.  

The matter was previously before the Board in May 2004 and 
remanded for further development and adjudication in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Having been completed, the matter is now ready for 
appellate disposition.

The April 2003 rating decision also denied entitlement to 
Dependents' Educational Assistance under 38 U.S.C.A. Chapter 
35.  In the appellant's May 2003 notice of disagreement (NOD) 
she indicated that she disagreed with the April 2003 rating 
decision.  While a statement of the case (SOC) was issued for 
the cause of death claim, it appears an SOC was not issued 
regarding entitlement to Dependents'' Educational Assistance.  
Therefore, the Board must remand the claim for the issuance 
of an SOC to the appellant to afford due process.  See 
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).   

The claim of entitlement to Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  The appellant has been apprised of what evidence would 
substantiate the claim for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in this matter has been received.

2.  The veteran died in December 2002; his death certificate 
lists the immediate cause of death to be respiratory failure 
due to anoxic encephalopathy due to ventricular fibrillation 
arrest due to acute myocardial infarction.

3.  During the veteran's lifetime, service connection had 
been established for osteoarthritis of the lumbar spine with 
degenerative disc disease (DDD), tension headaches, 
hemorrhoids, left herniorrhaphy, and pulmonary apical disease 
with bleb formation.

4.  A disability of service origin did not produce or hasten 
the veteran's death.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted. 38 U.S.C.A. §§ 1310, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2006). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, the appellant's claim was previously before the 
Board in May 2004 and remanded for compliance with the VCAA.  
Upon remand, in a July 2004 letter, the RO provided notice to 
the appellant regarding what information and evidence was 
needed to substantiate the claim for Dependency and Indemnity 
Compensation (DIC), as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence in 
her possession that pertained to the claim.  She was further 
notified to complete and return an enclosed VA Form 21-4142, 
Authorization and Consent to Release Information, for each 
health care provider or facility that had treated the 
veteran.  The appellant responded in August 2004 that all 
medical evidence available had been submitted with her 
appeal.

The record reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
following: the veteran's service medical and personnel 
records; the veteran's death certificate; private medical 
records; VA treatment records and examination reports; and a 
VA medical opinion.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).



Analysis

This appeal arises out of the appellant's claim for service 
connection for the cause of the veteran's death.  The 
appellant maintains that the veteran's cause of death, to 
include respiratory failure due to anoxic encephalopathy due 
to ventricular fibrillation arrest due to acute myocardial 
infarction was related to his service connected disabilities, 
specifically the pulmonary apical disease with bleb 
formation.

According to VA law, when a veteran dies from a service-
connected or compensable disability, VA shall pay dependency 
and indemnity compensation to such veteran's surviving 
spouse.  38 U.S.C.A. § 1310.  The law provides that service 
connection may be granted for disabilities resulting from a 
disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain 
chronic diseases specified by statute may be presumed to have 
been incurred in service if manifest within a certain 
prescribed time following service separation, usually to a 
degree of 10 percent within the first post-service year.  See 
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  Where 
the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312(a).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  38 C.F.R. § 3.312(c)(3).  
Further, there are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).  
Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).

At the time of his death, service connection was in effect 
for osteoarthritis of the lumbar spine with DDD, tension 
headaches, hemorrhoids, left herniorrhaphy, and pulmonary 
apical disease with bleb formation.  The death certificate 
indicates that the veteran died on December [redacted], 2002, at the 
age of 75.  The coroner indicated that the immediate cause of 
death was respiratory failure due to anoxic encephalopathy 
due to ventricular fibrillation arrest due to acute 
myocardial infarction.  An autopsy was not performed.  

The Board has reviewed all the evidence in the claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

After a careful review of the evidence delineated above, the 
Board concludes that service connection is not warranted for 
the cause of the veteran's death.  The appellant specifically 
contends that the veteran's death was caused the service 
connected pulmonary apical disease.  However, there is no 
evidence that the veteran's death from respiratory failure 
was either the principal or contributory cause of death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

In this regard, medical records from Putnam Community Medical 
Center show in early December 2002, the veteran got up after 
eating some potato chips, took a couple of steps, and fell to 
the floor.  After 14 minutes, emergency personnel arrived and 
started cardiopulmonary resuscitation. He was defibrillated, 
given epinephrine and Lidocaine, and was intubated.  During 
the course of his hospital stay the veteran was kept on 
ventilatory support.  He had decorticate posturing in the 
emergency room for which he was started on Dilantin that was 
stopped when his electroencephalogram showed no epileptiform 
activity and no recurrence of any seizures.  He had bandemia 
for which he was started on intravenous Vancomycin and 
developed a rash and was put on Zyvox.  

He was kept on total parenteral nutrition and maximum 
support.  He was felt to have anoxic encephalopathy.  The 
veteran was extubated on the 11th and did well initially, but 
then had worsening respiratory insufficiency.  The veteran 
became more acidemic from respiratory acidosis and after 
talking with the appellant, it was agreed not to put to the 
veteran on life support and he was made a do not resuscitate.  
He was placed on bi-level positive airway pressure (BiPAP) 
with improvement in his respiratory status, but slowly became 
bradycardiac and stopped breathing.  The veteran expired on 
December [redacted].  

Multiple chest x-rays were taken during the course of the 
veteran's hospital stay.  Initial chest views taken on 
December 2nd showed the appearance of developing acute 
congestive heart failure without pneumonia present.  Other 
technical and chronic findings included atherosclerotic 
disease and chronic obstructive pulmonary disease (COPD).  
Chest x-rays taken on December 3rd showed very mild failure 
type changes including mild cardiomegaly and pulmonary 
vascular prominence, and mild interstitial infiltrates about 
the right perihilar area.  Chest x-rays dated December 6th 
revealed mild persisting congestive heart failure and patchy 
infiltrates.  Radiographic reports from December 7th 
indicated the veteran had decreasing pulmonary vascular 
congestion.  X-rays from December 10th suggested pulmonary 
edema.  Alveolar edema was also noted.  He was diagnosed with 
respiratory failure.  Finally, chest views on the 11th noted 
there was cardiomegaly with slightly less prominence of the 
pulmonary vascular and interstitial markings.  

A consultation report showed the veteran had severe hypoxic 
ischemic encephalopathy secondary to cardiopulmonary arrest.  
A separate cardiology consult found no evidence of pulmonary 
edema or infiltrates.  

The Discharge Summary prepared by Dr. ZH listed the causes of 
death as acute respiratory failure, anoxic encephalopathy 
secondary to sudden cardiac death, ventricular fibrillation 
arrest, and acute myocardial infarction.  Other diagnoses 
carried by the veteran included acute rhabdomyolysis, deep 
vein thrombosis lower extremities, ileus sepsis, gallstones, 
diabetes mellitus type II, gastrointestinal bleed, left 
bundle branch block, ischemic cardiomyopathy, history of 
gouty arthritis, history of kidney disease, and a history of 
benign paroxysmal positional vertigo with questionable 
history of colon cancer.  There were no opinions provided 
that the veteran's pulmonary apical disease with bleb 
formation contributed substantially or materially, that it 
combined to cause his death, or that it aided or lent 
assistance to the production of his death.  38 C.F.R. 
§ 3.312(c)(1).  

The appellant had asserted in her substantive appeal that she 
had a medical statement from Dr. ZH in support of her claim.  
However, as noted at the outset of the instant decision, in 
July 2004, the RO attempted to obtain any outstanding medical 
evidence from the veteran's private physician.  The appellant 
responded in August 2004 that she submitted all medical 
evidence with her appeal.  The Board notes that Dr. ZH was 
the treating physician at Putnam Community Medical Center.  

The appellant has not provided nor pointed to any medical 
evidence supporting her primary contention that the veteran's 
service connected disabilities, specifically the pulmonary 
apical disease, caused the veteran's death.  Moreover, in 
March 2003, a VA medical doctor opined after reviewing the 
veteran's claims file, that the veteran's pulmonary apical 
disease did not contribute to the veteran's death.  

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack, supra.   Due to the lack 
thereof, the appellant's claim must be denied on the basis 
that there is no evidence that a service related disease or 
injury caused the veteran's death.

Accordingly, the preponderance of the evidence is against the 
claim for service connection for the cause of the veteran's 
death.  Consequently, the benefit-of-the-
doubt rule does not apply, and the claim must be denied. 
Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

As noted in the Introduction, the April 2003 rating decision 
denied entitlement to Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. Chapter 35.  In May 2003, 
the appellant filed an NOD with the rating decision, without 
limiting her appeal only to the service connected death 
claim.  See 38 C.F.R. § 20.302(a).  It appears an SOC was not 
issued.  Since there has been an initial RO adjudication of 
the claim and an NOD, the appellant is entitled to an SOC.  
The current lack of an SOC with respect to the claim is a 
procedural defect requiring remand.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.200 (2006); see also Manlincon v. 
West, 12 Vet. App. 238 (1999).  After the RO has issued the 
SOC, the claim should be returned to the Board only if the 
veteran perfects the appeal in a timely manner.  See 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In light of the foregoing, this case is hereby REMANDED to 
the AMC for the following actions:

The RO must provide the appellant an SOC 
with respect to her claim of entitlement 
to Dependents' Educational Assistance 
under the provisions of 38 U.S.C.A. 
Chapter 35, so that the appellant may 
have the opportunity to complete an 
appeal on this issue (if she so desires) 
by filing a timely substantive appeal.  
The case should be returned to the Board 
only if a timely substantive appeal is 
filed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


